Dissenting Opinion by
Judge Gans.
I dissent from the opinion and decision given by a majority of the judges in the above-entitled.case on the ground of my belief, based upon the testimony in this ease and the law governing the same, that the party bringing this suit for the protection of a valuable right given her by the law, has not, by anything she either said or done, by which she would be legally bound, lost or forfeited her right to administer the estate of her deceased father and that, therefore, the present letters, given to an unapplying creditor, were improvidently granted and should be revoked.